The opinion of the court was delivered by
Thompson, J.,
who, after recapitulating the facts, continued:— When the usage of trade has fixed a period at which book accounts bear interest, this becomes the law of the purchase; and it is not necessary to demand it in the copy of the claim filed, for it is a substantive part of the indebtedness: Hummell v. Brown, 12 Harris 310. If a bargain, however, exists for interest at an earlier period than the usage would allow, or'if a special custom is relied on as giving it, then it must be set forth or added to the copy of claim, otherwise the plaintiff could not embrace it in his *348judgment, for it would not in such case stand as a necessary-incident to the principal.
We do not see how the assessment of damages could have been made in this case without it was under some exception, by contract or usage, to the general custom. It was decided in Koons v. Miller, 3 W. & S. 271, that it was so universal a custom for a city merchant to charge a country merchant interest after six months, that it necessarily entered into the contract of sale. So in Watt & Co. v. Hoch, 1 Casey 411. We believe the rule has become universal throughout the Commonwealth for all merchants to make the same charge, and we see no propriety in its being spoken of, or treated as peculiar to city merchants. If buyers do not intend to be bound by the usage, they must either pay, or contract against it. The law is settled. The plaintiffs below assessed his damages, and entered judgment as if the usage were to charge interest from date. In this they were wrong. It is only by usage, amounting to a custom of trade, that book accounts bear interest at all; and that usage fixes the period at six months after the date of sale of the bills or items constituting the account. The judgment for this reason, must be reversed, so that the assessment may be according to the custom. We perceive no other errors on the record.
Judgment reversed and procedendo awarded.